Citation Nr: 1723858	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

			
THE ISSUES

1.  Entitlement to additional compensation for left knee disability, with degenerative joint disease currently evaluated as 10 percent disabling prior to February 23, 2016 and as 30 percent disabling from then until April 11, 2016, and with total knee arthroplasty rated as 100 percent disabling from April 11, 2016 to June 1, 2017, and as 30 percent disabling from that date.

2.  Entitlement to additional compensation for left knee instability, currently evaluated as 10 percent disabling prior to February 23, 2016, and as 20 percent disabling from February 23, 2016 to April 11, 2016.  

3.  Entitlement to additional compensation for right knee disability, with degenerative joint disease currently evaluated as 10 percent disabling prior to February 23, 2016 and as 30 percent disabling from that date.  

4.  Entitlement to additional compensation for right knee instability, currently evaluated as 10 percent disabling from February 23, 2016.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left and right knee disabilities prior to February 13, 2016.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  In February 2015, additional evidence was submitted, accompanied by a waiver of initial RO consideration.  Thereafter, the Board rendered final decisions on appeals for service connection for tinnitus and back disabilities and on the matter of entitlement to a compensable rating for hearing loss in May 2015, and remanded the left and right knee and TDIU claims currently on appeal to the RO for further development.  

The Veteran has had a left total knee arthroplasty and the RO has rated that as 100 percent under the rating schedule pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055(2016) from April 11, 2016 to June 1, 2017, and currently has assigned it the minimum 30 percent rating from June 1, 2017 and has made a note to schedule the Veteran for a VA examination to evaluate the residuals more than 1 year following that surgery.  The June 2017 VA knee examination shows that the Veteran had a right total knee arthroplasty in April 2017.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded in May 2015 in part to obtain all available private medical records of treatment which the Veteran has received for his service-connected knee disabilities.  The RO was advised to ask the Veteran to identify the provider(s) of any additional treatment he has received for his service-connected knee disabilities, and to provide the releases necessary for VA to secure any private records of such treatment or evaluation (to include an August 1, 2012 letter and any other outstanding records from a Dr. Robbins, whom the Veteran's representative had mentioned had written a relevant August 1, 2012 letter, during his January 2015 hearing).  There is now no indication in the record showing that the RO sent VA Forms 21-4142 to the Veteran so that relevant private medical records could be obtained by VA.  In fact, there is no indication of any attempts by the RO to develop for relevant private medical records following the Board's remand, and the August 1, 2012 letter from Dr. Robbins is not of record, despite indications to the contrary from the representative in January 2015.  Accordingly, remand for this action is required.  

Additionally, except for an April 2017 report of admission for a right total knee replacement, the most recent VA medical records concerning the Veteran's claims are dated in August 2016.  An August 2016 VA medical record states that a right knee arthroplasty had been planned for November 2016.  The Veteran reported in April 2017 that he has had right knee surgery, and the April 2017 VA admission report, received by itself, shows an admitting diagnosis of right total knee replacement.  Further, the June 2017 VA examination report noted that the Veteran had total knee replacement on April 3, 2017.  

There are no records of treatment of record from between August 2016 and April 2017, and it would appear that the Veteran received additional knee treatment during this time period, in light of the above information.  Accordingly, all medical records of treatment which he has received since August 2016 should be obtained for the record.  

Since the Board's 2015 remand, the Veteran has undergone VA examinations of the knees in February 2016 and June 2017.  Subsequent to the February 2016 VA knee examination, the United States Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, although the June 2017 examination request asked the clinician to address a series of Correia questions, it does not appear that any response or opinion was provided.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination (or medical opinion) is necessary to decide the claim.

Appellate consideration of the matter of entitlement to a TDIU prior to February 23, 2016 is being deferred until after the action ordered above is completed, as it is inextricably intertwined with the ratings for the right and left knee disabilities prior to February 23, 2016.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional medical records of VA and non-VA treatment which the Veteran has received for his service-connected right and left knee disabilities, including all VA medical records of treatment since August 29, 2016, records pertaining to the right knee replacement on April 3, 2017; and all medical records of treatment which the Veteran has received from Dr. Robbins since 2010, including any August 1, 2012 letter from him.  

2.  Please schedule the Veteran for an appropriate VA examination of the knees so as to determine the current nature and extent of all impairment due to his service-connected left and right knee disabilities.  The examiner should addresses the following questions in particular as to each knee:

a. Is there evidence of pain on passive range of motion testing?  If so, please describe in detail.
b. Is there evidence of pain when the joint is used in non-weight bearing?  If so, please describe in detail.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

